

115 HJ 144 IH: Proposing an amendment to the Constitution of the United States respecting the right to clean air, pure water, and the sustainable preservation of the ecological integrity, and aesthetic, scenic, and historical values of the natural environment.
U.S. House of Representatives
2018-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA115th CONGRESS2d SessionH. J. RES. 144IN THE HOUSE OF REPRESENTATIVESDecember 11, 2018Mr. McEachin (for himself, Ms. Jayapal, and Ms. Barragán) submitted the following joint resolution; which was referred to the Committee on the JudiciaryJOINT RESOLUTIONProposing an amendment to the Constitution of the United States respecting the right to clean air,
			 pure water, and the sustainable preservation of the ecological integrity,
			 and aesthetic, scenic, and historical values of the natural environment.
	
 That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States within seven years after the date of its submission for ratification:
			
				 —
 The right of any person to clean air, pure water, and to the sustainable preservation of the ecological integrity and aesthetic, scientific, and historical values of the natural environment shall not be denied or abridged by the United States or any State, and the Congress shall have power to enforce and implement this article by appropriate legislation.
					.
		